Citation Nr: 0927498	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed tonsil 
disorder.  

2.  Entitlement to service connection for claimed rheumatic 
heart disease.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and a witness.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in December 2007.  

The Veteran also testified before the undersigned Veterans 
Law Judge in a videoconference hearing from the RO in June 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

The Veteran is seeking service connection for the residuals 
of recurrent tonsil infections that began and went untreated 
during service and for the residuals of rheumatic heart 
disease caused by that infection.  After a careful review of 
the record, the Board finds that his claims must be remanded 
for further action.  

The record establishes that the Veteran was awarded Social 
Security Administration (SSA) disability benefits for a 
disability beginning in 1964.  

During his December 2007 Decision Review Officer (DRO) 
hearing, the Veteran testified that he also reapplied for SSA 
disability benefits during the 1970's, when he started having 
heart problems.  

The Board notes that the SSA records are particularly 
relevant to the present appeal, because the Veteran testified 
that he re-applied for disability benefits at the time his 
physicians told him that his tonsil disorder caused his heart 
disorder.  

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Baker v. West, 11 Vet. App. 163 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.

First, the RO should advise the Veteran of the elements 
required to establish entitlement to service connection as 
indicated by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Also, the RO should undertake any further development and/or 
notification action deemed warranted by VCAA (in addition to 
the actions requested hereinabove) prior to adjudicating the 
claim on appeal.  

Finally, the Board notes that, at the recent hearing, the 
Veteran's treating physician provided testimony.  The RO 
should afford the physician with an opportunity to present 
additional written statements and opinion in support of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send the Veteran a 
letter (a) advising him of the elements 
required by Dingess/Hartmann regarding 
claims for service connection, and (b) 
providing an appropriate period in which 
to respond.  

The letter should advise the Veteran of 
the respective duties of VA and a 
claimant in procuring evidence, and 
should invite the Veteran to provide VA 
with any relevant evidence in his 
possession that is not already of record.  
The RO in this regard should take 
appropriate steps to have the Veteran's 
treating physician provide additional 
medical evidence and/or medical opinion 
in order to support the claims of service 
connection.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  

3.  Whether or not the Veteran responds, 
the RO should contact the SSA and make an 
attempt to obtain any records pertinent 
to the Veteran's award of Social Security 
disability benefits, including all 
decisions and/or determinations, and any 
supporting medical documentation.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

4.  After associating all available 
records with the claims folder, and 
undertaking any further development 
deemed warranted by a complete review of 
the record, the RO should readjudicate 
the Veteran's claim of service connection 
for residuals of a tonsil disorder, in 
light of all the evidence of record and 
legal authority, and considering all 
pertinent theories of entitlement.  If 
any action remains adverse to the 
Veteran, the RO must issue the Veteran 
and his representative a Supplemental 
Statement of the Case (SSOC), and give 
them an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

